18 N.Y.3d 910 (2012)
963 N.E.2d 1258
940 N.Y.S.2d 557
2012 NY Slip Op 64353
In the Matter of ALBANY LAW SCHOOL et al., Respondents-Appellants,
v.
NEW YORK STATE OFFICE OF MENTAL RETARDTION AND DEVELOPMENTAL DISABILITIES et al., Appellants-Respondents.
Motion No: 2012-188.
Court of Appeals of New York.
Submitted February 14, 2012.
Decided February 16, 2012.
Motion by National Disability Rights Network, Inc. et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.